Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is dated as of
February 9, 2009, between Magellan Petroleum Corporation, a Delaware corporation
(the “Company”), and Young Energy Prize S.A., a Luxembourg corporation (the
“Investor”).
     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act (as defined below), the
Company desires to issue and sell to the Investor, and the Investor desires to
purchase from the Company certain securities of the Company, as more fully
described in this Agreement.
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:
ARTICLE 1.
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
          “Action” means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition), or
investigation pending or threatened in writing against or affecting the Company,
any Subsidiary, or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local, or foreign), stock market, stock exchange, or
trading facility.
          “Affiliate” means any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144.
          “Business Day” means any day except Saturday, Sunday, and any day
which is a federal legal holiday or a day on which banking institutions in the
State of New York are authorized or required by law or other governmental action
to close.
          “Closing” means the closing of the purchase and sale of the Securities
pursuant to Article 2.

 



--------------------------------------------------------------------------------



 



          “Closing Date” means the Business Day on which all of the conditions
set forth in Sections 5.1 and 5.2 hereof are satisfied, or such other date as
the parties may agree.
          “Commission” means the U.S. Securities and Exchange Commission.
          “Common Stock” means the common stock of the Company, par value $.01
per share, and any securities into which such common stock may hereafter be
reclassified.
          “Company Counsel” means Murtha Cullina LLP.
          “Company Deliverables” has the meaning set forth in Section 2.3(a).
          “Disclosure Materials” has the meaning set forth in Section 3.1(h).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “GAAP” means U.S. generally accepted accounting principles.
          “Investment Amount” means the aggregate purchase price for the Shares
and Warrants purchased by the Investor.
          “Investor Deliverables” has the meaning set forth in Section 2.3(b).
          “Lien” means any lien, charge, encumbrance, security interest, right
of first refusal, or other restriction of any kind.
          “Material Adverse Effect” means any of (i) a material and adverse
effect on the legality, validity, or enforceability of any Transaction Document,
(ii) a material and adverse effect on the results of operations, assets,
business, or condition (financial or otherwise including such an effect on the
ability of the Board of Directors and management to carry out their customary
functions in the ordinary course of the business) of the Company and the
Subsidiaries, taken as a whole, other than any such effect resulting from or
relating to a decline in the prices of oil and gas, or (iii) a material and
adverse impairment to the Company’s ability to perform on a timely basis its
obligations under any Transaction Document.
          “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof),
or other entity of any kind.
          “Proceeding” means an action, claim, suit, investigation, or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or threatened.

-2-



--------------------------------------------------------------------------------



 



          “Registration Rights Agreement” means the Registration Rights
Agreement, dated as of the Closing Date, between the Company and the Investor,
in the form of Exhibit B hereto.
          “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by the Investor of the Shares and the Warrant Shares.
          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “SEC Reports” has the meaning set forth in Section 3.1(h).
          “Securities” means the Shares, the Warrants, and the Warrant Shares.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Shares” means the shares of Common Stock purchased by the Investor
pursuant to this Agreement.
          “Subsidiary” means any “significant subsidiary” as defined in
Rule 1-02(w) of the Regulation S-X promulgated by the Commission under the
Exchange Act.
          “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market (other than the OTC Bulletin Board), or (ii) if the Common Stock
is not listed on a Trading Market (other than the OTC Bulletin Board), a day on
which the Common Stock is traded in the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any
Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii), or (iii) hereof, then Trading Day
shall mean a Business Day.
          “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ National Market, the NASDAQ Capital Market,
or the OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

-3-



--------------------------------------------------------------------------------



 



          “Transaction Documents” means this Agreement, the Warrant, the
Registration Rights Agreement, and any other documents or agreements executed in
connection with the transactions contemplated hereunder.
          “Warrant” means the Common Stock purchase warrant in the form of
Exhibit A hereto, which is issuable to the Investor at the Closing.
          “Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Warrant.
ARTICLE 2.
PURCHASE AND SALE
     2.1. Purchase and Sale of Securities. Subject to the terms and conditions
set forth in this Agreement, at the Closing the Company shall issue and sell to
the Investor and the Investor shall purchase from the Company 8,695,652 Shares
and 4,347,826 Warrants for an Investment Amount of $10,000,000.
     2.2. Closing. The Closing shall take place at the offices of the Company
Counsel, CityPlace I, 185 Asylum Street, 29th Floor, Hartford, Connecticut 06103
on the Closing Date or at such other location or time as the parties may agree.
     2.3 Closing Deliveries.
          (a) At the Closing, the Company shall deliver or cause to be delivered
to the Investor the following (the “Company Deliverables”):
               (i) a certificate evidencing 8,695,652 Shares, registered in the
name of the Investor;
               (ii) a Warrant, registered in the name of the Investor, pursuant
to which the Investor or its Affiliate shall have the right to acquire up to
4,347,826 Warrant Shares;
               (iii) the legal opinion of the Company Counsel, in a mutually
agreed form, addressed to the Investor; and
               (iv) the duly executed signature page of the Registration Rights
Agreement for the Company.
          (b) At the Closing, the Investor shall deliver or cause to be
delivered to the Company the following (the “Investor Deliverables”):
               (i) the Investor’s Investment Amount, in immediately available
funds, by wire transfer to an account designated in writing by the Company for
such purpose;

-4-



--------------------------------------------------------------------------------



 



               (ii) the legal opinion of counsel to the Investor, in a mutually
agreed form, addressed to the Company; and
               (iii) the duly executed signature page of the Registration Rights
Agreement for the Investor.
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. The Company hereby makes
the following representations and warranties to the Investor:
          (a) Subsidiaries. The Company has no direct or indirect Subsidiaries
other than as specified in the SEC Reports. Except as disclosed in
Schedule 3.1(a), the Company owns, directly or indirectly, all of the capital
stock of each Subsidiary free and clear of any and all Liens, and all the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid, non-assessable, and free of preemptive and similar rights.
          (b) Organization and Qualification. The Company and each Subsidiary
are duly incorporated or otherwise organized, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws, or other
organizational or charter documents, except where the violation would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. The Company and each Subsidiary are duly qualified to
conduct their respective businesses, and each is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.
          (c) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. Upon the approval of the transactions contemplated by
the Transaction Documents by the Company’s stockholders, the execution and
delivery of each of the Transaction Documents by the Company

-5-



--------------------------------------------------------------------------------



 



and the consummation by it of the transactions contemplated thereby shall have
been duly authorized by all necessary action on the part of the Company and no
further action shall be required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, upon the approval of the transactions contemplated by the
Transaction Documents by the Company’s stockholders, each Transaction Document,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation, or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
          (d) No Conflicts. Upon the approval of the transactions contemplated
by the Transaction Documents by the Company’s stockholders, the execution,
delivery, and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated thereby do not and
will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws, or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration, or cancellation (with or without notice, lapse of time, or both)
of, any agreement or other instrument or other understanding to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound or affected, or (iii) result in a violation
of any law, rule, regulation, order, judgment, injunction, decree, or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.
          (e) Filings, Consents, and Approvals. The Company is not required to
obtain any consent, waiver, authorization, or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local,
or other United States or foreign

-6-



--------------------------------------------------------------------------------



 



governmental authority in connection with the execution, delivery, and
performance by the Company of the Transaction Documents, other than (i) the
filing with the Commission of preliminary and definitive proxy materials under
the Commission’s proxy rules related to approval by the Company’s stockholders
of the transactions contemplated by the Transaction Documents; (ii) the filing
with the Commission of one or more Registration Statements in accordance with
the requirements of the Registration Rights Agreement; (iii) the filings
required, if any, in accordance with Section 4.5; (iv) filings required by
federal or state securities laws; and (v) those that have been made or obtained
prior to the date of this Agreement.
          (f) Issuance of the Securities. Upon the approval of the transactions
contemplated by the Transaction Documents by the Company’s stockholders, the
Securities will have been duly authorized and, when issued and paid for in
accordance with the Transaction Documents, will be duly and validly issued,
fully paid, and nonassessable, free and clear of all Liens. The Company has
reserved from its duly authorized capital stock the shares of Common Stock
issuable pursuant to this Agreement and the Warrants in order to issue the
Shares and the Warrant Shares.
          (g) Capitalization. The number of shares and type of all authorized,
issued, and outstanding capital stock of the Company, and all shares of Common
Stock reserved for issuance under the Company’s various option and incentive
plans, is specified in the SEC Reports, which information is accurate as of the
dates indicated. Except as specified in the SEC Reports or as disclosed in
Schedule 3.1(g), no securities of the Company are entitled to preemptive or
similar rights, and no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as specified in the SEC
Reports or as disclosed in Schedule 3.1(g), there are no outstanding options,
warrants, scrip rights to subscribe to, calls, or commitments of any character
whatsoever relating to, or securities, rights, or obligations convertible into
or exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings, or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock. Except as specifically disclosed on
Schedule 3.1(g), the issue and sale of the Securities will not, immediately or
with the passage of time, obligate the Company to issue shares of

-7-



--------------------------------------------------------------------------------



 



Common Stock or other securities to any Person (other than the Investor) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange, or reset price under such securities.
          (h) SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, since July 1, 2007
(the foregoing materials being collectively referred to herein as the “SEC
Reports” and, together with the Schedules to this Agreement (if any), the
“Disclosure Materials”) on a timely basis or has timely filed a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. Except as specifically disclosed on
Schedule 3.1(h), as of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Except as specifically
disclosed on Schedule 3.1(h), the financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Except as specifically disclosed on
Schedule 3.1(h), such financial statements have been prepared in accordance with
GAAP applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
          (i) Press Releases. Except as specifically disclosed on
Schedule 3.1(i), to the Company’s best knowledge, the press releases
disseminated by the Company since July 1, 2007 taken as a whole do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.
          (j) Material Changes. Since the date of the Company’s most recently
filed Form 10-Q, except as specifically disclosed in the SEC Reports or in
Schedule 3.1(j), (i) there

-8-



--------------------------------------------------------------------------------



 



has been no event, occurrence, or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses, and other liabilities incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed, or made
any agreements to purchase or redeem any shares of its capital stock, and
(v) except as disclosed in the SEC Reports, the Company has not issued any
equity securities to any officer, director, or Affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information.
          (k) Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity, or enforceability of any of the Transaction
Documents or the Securities or (ii) except as specifically disclosed in the SEC
Reports or in Schedule 3.1(k), could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. Except as specifically disclosed on Schedule 3.1(k),
neither the Company nor any Subsidiary, nor any director or officer thereof (in
his or her capacity as such), is or has been the subject of any Action involving
a claim of violation of or liability under any federal, state, local, or foreign
laws. There has not been, and to the knowledge of the Company, there is not
pending any investigation by the Commission involving the Company or any current
or former director or officer of the Company (in his or her capacity as such).
The Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
          (l) Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received written notice of a claim that it is in default under or that it is in
violation of, any agreement or instrument to which it is a party or by which it
or any

-9-



--------------------------------------------------------------------------------



 



of its properties is bound (except where such default or violation has been
waived), (ii) is in violation of any order of any United States or foreign
court, arbitrator, or governmental body, or (iii) except as specifically
disclosed on Schedule 3.1(l), is or has been in violation of any statute, rule,
or regulation of any United States or foreign governmental authority, including
without limitation all foreign, federal, state, and local laws relating to
taxes, environmental protection, occupational health and safety, product quality
and safety, and employment and labor matters, except in each case as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. The Company is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect.
          (m) Regulatory Permits. Except as specifically disclosed on
Schedule 3.1(m), the Company and the Subsidiaries possess all certificates,
authorizations, and permits issued by the appropriate federal, state, local, or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect, and neither the Company nor any
Subsidiary has received any written notice of proceedings relating to the
revocation or modification of any such permits.
          (n) Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to their respective businesses and good and marketable title to all
personal property owned by them that is material to their respective businesses,
in each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries. Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting, and enforceable
leases of which the Company and the Subsidiaries are in compliance, except as
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. Without limiting the generality of the
foregoing, the Company and the Subsidiaries hold title to their respective oil
and gas properties free from reasonable doubt to the end that a prudent person
engaged in the business of purchasing and

-10-



--------------------------------------------------------------------------------



 



owning, developing and operating producing oil and gas properties with knowledge
of all of the facts and their legal bearing would be willing to accept the same.
          (o) Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged. The Company has no reason to believe
that it will not be able to renew its and the Subsidiaries’ existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business on terms
consistent with market for the Company’s and such Subsidiaries’ respective lines
of business.
          (p) Environmental Matters. Except as specifically disclosed on
Schedule 3.1(p), the Company and the Subsidiaries are in compliance with all
applicable federal, state, local, and foreign laws, regulations, rules,
ordinances, and orders which impose requirements relating to environmental
protection, hazardous substances, or public or employee health and safety
(collectively, “Environmental Laws”), except as could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor the Subsidiaries are subject to any pending or
threatened claim alleging that the Company or the Subsidiaries, their respective
businesses, or any of their respective assets is in violation of any
Environmental Law, and neither the Company nor the Subsidiaries has received any
notice or other communication, whether oral or written, from any United States
or foreign governmental authority or other Person regarding any actual, alleged,
possible, or potential violation of, or failure to comply with, any applicable
Environmental Law, except, in each case, where such violation or failure to
comply would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.
          (q) Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports or as disclosed in Schedule 3.1(q), none of the officers or
directors of the Company or a Subsidiary and, to the knowledge of the Company,
none of the employees of the Company or a Subsidiary is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers, and directors), including any contract, agreement, or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director, or

-11-



--------------------------------------------------------------------------------



 



such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, or partner.
          (r) Internal Accounting Controls. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Form 10-K or 10-Q, as the case may be, is
being prepared. The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures in accordance with
Item 307 of Regulation S-K under the Exchange Act for the Company’s most
recently ended fiscal quarter or fiscal year-end (such date, the “Evaluation
Date”). The Company presented in its most recently filed Form 10-Q the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Except as described in Schedule 3.1(r), since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 308(c) of Regulation S-K under the Exchange Act) or, to the
Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls.
          (s) Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank, or other Person with respect
to the transactions contemplated by this Agreement. The Investor shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by the Investor pursuant to written agreements
executed by the Investor which fees or commissions shall be the sole
responsibility of the

-12-



--------------------------------------------------------------------------------



 



Investor) made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.
          (t) Certain Registration Matters. Assuming the accuracy of the
Investor’s representations and warranties set forth in Section 3.2(b)-(e), no
registration under the Securities Act is required for the offer and sale of the
Shares and Warrant Shares by the Company to the Investor under the Transaction
Documents. Except as disclosed in Schedule 3.1(t), the Company has not granted
or agreed to grant to any Person other than the Investor any rights (including
“piggy-back” registration rights) to have any securities of the Company
registered with the Commission or any other governmental authority that have not
been satisfied.
          (u) Listing and Maintenance Requirements. Except as specified in the
SEC Reports or as disclosed in Schedule 3.1(u), the Company has not, in the two
years preceding the date hereof, received notice from any Trading Market to the
effect that the Company is not in compliance with the listing or maintenance
requirements thereof. The issuance and sale of the Securities under the
Transaction Documents does not contravene the rules and regulations of the
Trading Market on which the Common Stock is currently listed or quoted.
          (v) Investment Company. The Company is not, and is not an Affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
          (w) Intentionally Not Utilized.
          (x) Disclosure. The Company understands and confirms that the Investor
will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company.
     The Investor acknowledges and agrees that the Company has not made and does
not make any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.1.
     3.2. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as follows:
          (a) Organization; Authority. The Investor is a corporation duly
organized, validly existing, and in good standing under the laws of Luxembourg
with the requisite corporate power and authority to enter into and to consummate
the transactions contemplated by the applicable Transaction Documents and
otherwise to carry out its obligations thereunder. The

-13-



--------------------------------------------------------------------------------



 



execution, delivery, and performance by the Investor of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate action on the part of the Investor. Each of this Agreement and the
Registration Rights Agreement has been (or upon delivery will have been) duly
executed by the Investor, and when delivered by the Investor in accordance with
the terms hereof and thereof, will constitute the valid and legally binding
obligation of the Investor, enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, or similar laws relating
to, or affecting generally the enforcement of, creditors’ rights and remedies or
by other equitable principles of general application.
          (b) Investment Intent. The Investor is acquiring the Securities as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Securities or any part thereof, without
prejudice, however, to the Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws and pursuant to the Registration Rights
Agreement. Subject to the immediately preceding sentence, nothing contained
herein shall be deemed a representation or warranty by the Investor to hold the
Securities for any period of time. The Investor does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
          (c) Investor Status. At the time the Investor was offered the
Securities, it was, and at the date hereof it is, and on each date on which it
exercises Warrants it will be, (i) knowledgeable, sophisticated, and experienced
in making, and qualified to make, decisions with respect to investments in
securities representing an investment decision similar to that involved in the
purchase of the Securities, including investments in securities issued by the
Company and comparable entities, and (ii) an “accredited investor” as defined in
Rule 501(a) under the Securities Act. The Investor is not a registered
broker-dealer under Section 15 of the Exchange Act.
          (d) General Solicitation. The Investor is not purchasing the
Securities as a result of any advertisement, article, notice, or other
communication regarding the Securities published in any newspaper, magazine, or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

-14-



--------------------------------------------------------------------------------



 



          (e) Access to Information. The Investor acknowledges that it has
reviewed the Disclosure Materials and the additional due diligence materials
prepared by consultants for the Investor with which the Company has cooperated
and has been afforded (i) the opportunity to ask such questions as it has deemed
necessary and to receive answers from, representatives of the Company concerning
the terms and conditions of the offering of the Securities and the merits and
risks of investing in the Securities; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management, and prospects sufficient to
enable it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of the Investor or its representatives
or counsel shall modify, amend, or affect the Investor’s right to rely on the
truth, accuracy, and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents, subject
to the exceptions thereto and as set forth therein, as the case may be.
          (f) Certain Trading Activities. The Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Investor, engaged in any transactions in the securities
of the Company since the time that the Investor was first contacted regarding an
investment in the Company. The Investor covenants that neither it nor any Person
acting on its behalf or pursuant to any understanding with it will engage in any
transactions in the securities of the Company prior to the time that the
transactions contemplated by the Transaction Documents are publicly disclosed.
          (g) Reliance on Investor Representations. The Investor understands
that the Securities are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of the Securities Act, and the
rules and regulations promulgated thereunder, and state securities laws, and
that the Company is relying upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgements,
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities. Under such laws and rules and regulations the Securities may be
resold without registration under the Securities Act only in certain limited
circumstances.

-15-



--------------------------------------------------------------------------------



 



          (h) Risks of Investment. The Investor understands that its investment
in the Securities involves a significant degree of risk, including a risk of
total loss of the Investor’s investment, and the Investor has full cognizance of
and understands all of the risk factors related to the Investor’s purchase of
the Securities, including, but not limited to, those set forth in the SEC
Reports. The Investor understands that no representation is being made as to the
future value of the Common Stock. The Investor has the knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Securities and has the ability to bear the
economic risks of an investment in the Securities.
          (i) No Approvals. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.
          (j) Location of Offices. The Investor’s principal executive offices
are in the jurisdiction set forth in Section 7.3 hereof.
          (k) Independent Investment Decision. The Investor has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and has relied on its own industry, business and/or legal
advisors in making such decision.
          (l) No Voting Agreements. The Investor has not entered into any
agreement or arrangement regarding the voting or disposition of the Securities.
     The Company acknowledges and agrees that the Investor has not made and does
not make any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES
     4.1 Restrictive Legends on Certificates.
          (a) Securities may only be disposed of in compliance with state and
federal securities laws or pursuant to the Registration Rights Agreement. In
connection with any transfer of the Securities other than pursuant to an
effective registration statement, to the Company, or to an Affiliate of the
Investor, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor, the form and substance

-16-



--------------------------------------------------------------------------------



 



of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.
          (b) Certificates evidencing the Securities will contain the following
legend, until such time as it is not required under Section 4.1(c):
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.
          (c) Certificates evidencing Securities shall not contain any legend
(including the legend set forth in Section 4.1(b)): (i) with respect to a sale
or transfer of such Shares or Warrant Shares pursuant to an effective
registration statement (including the Registration Statement), or (ii) with
respect to a sale or transfer of such Shares or Warrant Shares pursuant to
Rule 144 (assuming the transferee is not an Affiliate of the Company). The
Company agrees that following the effective date of the initial Registration
Statement filed with the Commission pursuant to the Registration Rights
Agreement or at such time as such legend is no longer required under this
Section 4.1(c), it will, no later than seven Trading Days following the delivery
by the Investor to the Company or the Company’s transfer agent of a certificate
representing Securities issued with a restrictive legend, together with the
written request of the Investor accompanied by the written representation letter
in customary form, deliver or cause to

-17-



--------------------------------------------------------------------------------



 



be delivered to the Investor a certificate representing such Securities that is
free from all restrictive and other legends. Certificates for Securities subject
to legend removal hereunder shall be transmitted by the transfer agent of the
Company to the Investor by crediting the account of the Investor’s prime broker
with the Depository Trust Company System.
          (d) The Investor agrees that the removal of the restrictive legend
from certificates representing Securities as set forth in this Section 4.1 is
predicated upon the Company’s reliance that the Investor will sell any such
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom.
     4.2 Furnishing of Information. The Company covenants to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. The Company further covenants that it will take
such further action as any holder of Securities may reasonably request, all to
the extent required from time to time to enable such Person to sell the Shares
and the Warrant Shares without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144.
     4.3 Integration. The Company shall not, and shall use its reasonable best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy, or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Investor.
     4.4 Indemnification.
          (a) In addition to the indemnity provided in the Registration Rights
Agreement, the Company will indemnify and hold the Investor and its directors,
officers, managers, shareholders, investors, members, partners, employees, and
agents (each, an “Investor Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs, and expenses,
including all judgments, amounts paid in settlements, court costs, and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”),
that any such Investor Party may suffer or incur as a result of or relating to
any misrepresentation, breach, or inaccuracy of any representation, warranty,
covenant, or agreement made by the Company in any Transaction Document. In
addition to the indemnity contained

-18-



--------------------------------------------------------------------------------



 



herein, the Company will reimburse each Investor Party for its reasonable legal
and other expenses (including the cost of any investigation, preparation, and
travel in connection therewith) incurred in connection therewith, as such
expenses are incurred.
          (b) In addition to the indemnity provided in the Registration Rights
Agreement, the Investor will indemnify and hold the Company harmless from any
and all Losses that the Company may suffer or incur as a result of or relating
to any misrepresentation, breach, or inaccuracy of any representation, warranty,
covenant, or agreement made by the Investor in any Transaction Document. In
addition to the indemnity contained herein, the Investor will reimburse the
Company for its reasonable legal and other expenses (including the cost of any
investigation, preparation, and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred.
     4.5 Listing of Securities. The Company agrees, (i) it will take all action
reasonably necessary to continue the listing and trading of its Common Stock on
its current Trading Market on the date of this Agreement and will comply in all
material respects with the Company’s reporting, filing, and other obligations
under the bylaws or rules of such Trading Market, and (ii) if the Company
applies to have the Common Stock traded on any Trading Market other than that of
the date of this Agreement, it will include in such application the Shares and
the Warrant Shares, and will take such other action as is necessary or desirable
to cause the Shares and the Warrant Shares to be listed on such other Trading
Market as promptly as possible.
     4.6 Use of Proceeds. The Company will use the net proceeds from the sale of
the Securities hereunder as set forth on Schedule 4.6.
     4.7 Standstill Agreement. The Investor hereby covenants and agrees that,
during the period of time beginning on the Closing Date and ending on the first
anniversary thereof (the “Standstill Period”), unless this Agreement shall be
earlier terminated in accordance with the provisions of Section 6.1 hereof,
neither the Investor nor any of its Affiliates will, without the prior written
consent of the Company, directly or indirectly, in any manner acquire, or agree
to acquire, other than from the Company, any beneficial interest in any equity
securities of the Company, other than (i) the Shares, (ii) the Warrant Shares,
and (iii) additional equity securities acquired from the Company.
     4.8 Luxembourg Securities Law Compliance. Between the date of this
Agreement and the Closing Date, the Company shall use commercially reasonable
efforts to take whatever

-19-



--------------------------------------------------------------------------------



 



actions, if any, as are necessary or appropriate to comply with all applicable
legal requirements of Grand Duchy of Luxembourg pertaining to the issuance and
sale of the Securities, and the Investor shall take commercially reasonable
actions to assist the Company in that regard. Notwithstanding the foregoing, the
Company shall not be required to submit to the jurisdiction of, or to taxation
by, the Grand Duchy of Luxembourg.
ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING
     5.1. Conditions Precedent to the Obligations of the Investor to Purchase
Securities. The obligation of the Investor to acquire Securities at the Closing
is subject to the satisfaction or waiver by the Investor, at or before the
Closing, of each of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (or true and correct in all respects as to representations and
warranties which are qualified by materiality) as of the date when made and as
of the Closing as though made on and as of such date;
          (b) Performance. The Company shall have performed, satisfied, and
complied in all material respects with all covenants, agreements, and conditions
required by the Transaction Documents to be performed, satisfied, or complied
with by it at or prior to the Closing;
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling, or injunction shall have been enacted, entered, promulgated, or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
          (d) Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that constitute or reasonably
could have or result in a Material Adverse Effect;
          (e) No Suspensions of Trading in Common Stock; Listing. Trading in the
Common Stock shall not have been suspended by the Commission or any Trading
Market (except for any suspensions of trading of not more than one Trading Day
solely to permit dissemination of material information regarding the Company) at
any time since the date of execution of this Agreement, and the Common Stock
shall have been at all times since such date listed for trading on a Trading
Market;

-20-



--------------------------------------------------------------------------------



 



          (f) Stockholder Approval. The Company’s stockholders shall have
authorized and approved the issuance and sale of the Securities in accordance
with the terms and provisions of this Agreement;
          (g) Repeal of Article Twelfth. The Company’s stockholders shall have
authorized and approved the repeal of Article Twelfth of the Company’s Restated
Certificate of Incorporation (the “Restated Certificate”) effective as of
December 31, 2009 and the Company shall have filed with the Secretary of State
of the State of Delaware a Certificate of Amendment reflecting such repeal, so
as to eliminate the general per capita voting requirement currently set forth in
the Restated Certificate effective as of December 31, 2009;
          (h) Board Composition. The Board of Directors of the Company shall
have taken all necessary corporate action to increase the size of the Board of
Directors to seven (7) persons and to fill the two vacancies thereby created,
effective as of the Closing Date, with J. Thomas Wilson and one other person
designated by the Investor who is approved by the Company, which approval shall
not be unreasonably withheld;
          (i) Consulting Agreement. The Company shall have agreed to a
consulting agreement with J. Thomas Wilson containing the terms set forth in
Schedule 5.1(i), to become effective from and after the Closing;
          (j) Board Resolutions. The Board of Directors shall have adopted the
Resolutions set forth in Schedule 5.1(j) which Resolutions shall remain in full
force and effect; and
          (k) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.3(a).
     5.2. Conditions Precedent to the Obligations of the Company to Sell
Securities. The obligation of the Company to sell Securities at the Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Investor contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of such date;
          (b) Performance. The Investor shall have performed, satisfied, and
complied in all material respects with all covenants, agreements, and conditions
required by the

-21-



--------------------------------------------------------------------------------



 



Transaction Documents to be performed, satisfied, or complied with by the
Investor at or prior to the Closing;
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling, or injunction shall have been enacted, entered, promulgated, or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
          (d) Stockholder Approval. The Company’s stockholders shall have
approved and authorized the issuance and sale of the Securities in accordance
with the terms and provisions of this Agreement and the amendment to the
Restated Certificate contemplated by Section 5.1(g);
          (e) Investor Deliverables. The Investor shall have delivered its
Investor Deliverables in accordance with Section 2.3(b); and
          (f) Luxembourg Securities Law Compliance. The Company and the Investor
shall have taken whatever actions, if any, as are necessary or appropriate to
comply fully with all applicable legal requirements of the Grand Duchy of
Luxembourg.
ARTICLE 6.
TERMINATION PRIOR TO CLOSING
     6.1. Termination. This Agreement may be terminated and the transactions
contemplated hereunder abandoned at any time prior to the Closing only as
follows:
          (a) by the Investor or the Company, upon written notice to the other,
if the Closing shall not have taken place by 6:30 p.m., Eastern Time, on
April 30, 2009, whether such date is before or after the date of the stockholder
approvals contemplated by Sections 5.1(f) and (g); provided, that the right to
terminate this Agreement pursuant to this Section 6.1(a) shall not be available
to any party whose failure to perform any of its obligations under this
Agreement is the primary cause of the failure of the Closing to have occurred by
such date and time; or
          (b) by the Investor if the Board of Directors of the Company shall
fail to recommend that the Company’s stockholders vote for the stockholder
approvals contemplated by Sections 5.1(f) and (g), or rescind any such
recommendation once made; or
          (c) by the Investor or the Company if the Company’s stockholders do
not vote to approve the issuance and sale of the Securities and the repeal of
Article Twelfth of the

-22-



--------------------------------------------------------------------------------



 



Restated Certificate as contemplated by Sections 5.1(f) and (g) at a stockholder
meeting duly called and held for such purposes or any adjournment or
postponement thereof; or
          (d) at any time by mutual agreement of the Company and the Investor;
or
          (e) by the Investor, if there has been a material breach of any
representation or warranty, or covenant or obligation, of the Company contained
herein and the same has not been cured within 15 days after notice thereof; or
          (f) by the Company, if there has been a material breach of any
representation, warranty, or covenant of the Investor contained herein and the
same has not been cured within 15 days after notice thereof.
     6.2. Effect of Termination; Termination Fee.
          (a) Except as set forth in Sections 6.2(b) and (c), any termination
pursuant to this Section 6 shall be without liability on the part of any party,
unless such termination is the result of a material breach of this Agreement by
a party to this Agreement in which case such breaching party shall remain liable
for such breach notwithstanding any termination of this Agreement.
          (b) In the event this Agreement is terminated pursuant to
(i) Section 6.1(b) (failure of the Company’s Board of Directors to recommend the
transaction or rescission of such recommendation) or (ii) Section 6.1(e)
(material breach of this Agreement by the Company) where the Investor can
demonstrate that the breach giving rise to such termination right was the result
of a knowing and intentional misrepresentation by the Company made with the
specific intent to mislead the Investor, the Company shall pay to the Investor,
by wire transfer of immediately available funds, a termination fee in the amount
of $715,880.
          (c) In the event this Agreement is terminated pursuant to
Section 6.1(c) (failure to obtain the approval of the Company’s stockholders),
the Company shall pay to the Investor, by wire transfer of immediately available
funds, a termination fee in the amount of $238,626.
ARTICLE 7.
MISCELLANEOUS
     7.1. Fees and Expenses.
          (a) Upon the Closing hereunder or upon any termination of this
Agreement giving rise to an obligation of the Company to pay the termination fee
required by Section 6.2(b),

-23-



--------------------------------------------------------------------------------



 



the Company shall reimburse the Investor for its out-of-pocket expenses incurred
in connection with the transactions contemplated by the Transaction Documents
(including, without limitation, the fees and expenses of the Investor’s
advisors, counsel, accountants, and other experts) (collectively, “Reimbursable
Expenses”) in an aggregate amount not to exceed $450,000 less amounts previously
reimbursed to the Investor under the No-Shop and Expense Reimbursement Letter
Agreement dated October 15, 2008 among the Company and the Investor (the “Letter
Agreement”).
          (b) Upon any termination of this Agreement resulting from the failure
of the Company to satisfy a condition set forth in Section 5.1(b), (h), (i),
(j) or (k) where such failure results principally from the Company’s refusal to
use its reasonable best efforts to fulfill such a condition, the Company shall
reimburse the Investor’s Reimbursable Expenses in an aggregate amount not to
exceed $450,000 less (i) amounts previously reimbursed to the Investor under the
Letter Agreement and (ii) $75,000.
          (c) Except as specified in Section 7.1(a) or (b) above, each party
shall pay the expenses incurred by such party incident to the negotiation,
preparation, execution, delivery, and performance of the Transaction Documents,
and in order to eliminate confusion, the Letter Agreement is hereby terminated
in its entirety. The Company shall pay all stamp and other taxes and duties
levied in connection with the sale of the Securities.
     7.2. Article Thirteenth of Restated Certificate. The Board of Directors
shall recommend to the Company’s stockholders to authorize and approve, at the
meeting of stockholders referred to in Section 5.1(g), the repeal of
Article Thirteenth of the Restated Certificate. A failure of the stockholders to
adopt such amendment shall not however affect the terms or conditions of this
Agreement.
     7.3. Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings, discussions, and representations, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits, and schedules.

     7.4. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via

-24-



--------------------------------------------------------------------------------



 



facsimile on a Trading Day, (b) the Trading Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service, or (c) upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as follows:

             
 
  If to the Company:   Magellan Petroleum Corporation
10 Columbus Boulevard
Hartford, CT 06106
Facsimile: (860) 293-2349
Attention: Walter McCann, Chairman of the Board    
 
           
 
  with a copy to:   Murtha Cullina LLP
CityPlace I
185 Asylum Street, 29th Floor
Hartford, CT 06103
Facsimile: (860) 240-6150
Attention: Edward B. Whittemore, Esq.    
 
           
 
  If to the Investor:   Young Energy Prize S.A.
7 rue Thomas Edison
L-1445 Strassen
Grand Duchy of Luxembourg
Facsimile: (+352) 2702 1-401
Attention:  Nikolay V. Bogachev    
 
           
 
           
 
  with a copy to:   Snell & Wilmer L.L.P.
1200 17th Street, Suite 1900
Denver, CO 80202
Facsimile: (303) 634-2020
Attention: Roger C. Cohen, Esq.    

-25-



--------------------------------------------------------------------------------



 



or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
     7.5. Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investor. No waiver of any default with respect to any
provision, condition, or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition, or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
     7.6. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement, and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties and their counsel to express their
mutual intent, and no rules of strict construction will be applied against any
party. This Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement or any of
the Transaction Documents.
     7.7. Successors and Assigns. The rights and obligations of the parties
hereto shall inure to the benefit of and shall be binding upon the authorized
successors and permitted assigns of each party. No party may assign its rights
or obligations under this Agreement or designate another person (i) to perform
all or part of its obligations under this Agreement or (ii) to have all or part
of its rights and benefits under this Agreement, in each case without the prior
written consent of the other party, provided, however, that the Investor may
assign its rights and delegate its duties hereunder in whole or in part to an
Affiliate or third party acquiring some or all of the Securities in a
transaction complying with applicable securities laws without the prior written
consent of the Company; provided, that no such assignment shall affect the
obligations of the Investor hereunder. In the event of any assignment in
accordance with the terms of this Agreement, the assignee shall specifically
assume and be bound by the provisions of this Agreement by executing and
agreeing to an assumption agreement reasonably acceptable to the other party.
     7.8. No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of,

-26-



--------------------------------------------------------------------------------



 



nor may any provision hereof be enforced by, any other Person, except as
otherwise set forth in Section 4.4.
     7.9. Governing Law. All questions concerning the construction, validity,
enforcement, and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretation, enforcement,
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees, or agents) shall be commenced exclusively in the Delaware
courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Delaware courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Delaware court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If any party shall
commence a Proceeding to enforce any provision of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
to the Proceeding for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation, and prosecution of such
Proceeding.
     7.10. Survival. The representations, warranties, agreements, and covenants
contained herein shall survive the Closing and the delivery of the Securities
for a period of 18 months thereafter, after which time they shall expire and be
of no further force or effect.

-27-



--------------------------------------------------------------------------------



 



     7.11. Execution. This Agreement may be executed in counterparts, all of
which when taken together shall be considered one and the same agreement, and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile or electronic transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic
signature page were an original thereof.
     7.12. Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     7.13. Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen, or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft, or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
     7.14. Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investor and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.

-28-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

                  COMPANY:    
 
                MAGELLAN PETROLEUM CORPORATION    
 
           
 
  By:   /s/ Walter McCann    
 
     
 
        Name: Walter McCann
   
 
  Title:   Chairman    
 
                INVESTOR:    
 
                YOUNG ENERGY PRIZE S.A.    
 
           
 
  By:   /s/ Nikolay V. Bogachev    
 
  Name:   Nikolay V. Bogachev    
 
  Title:   Chairman and Chief Executive Officer     

-29-